Case 2:20-mc-00044-JFW-KS Document 21 Filed 04/23/20 Page 1 of 5 Page ID #:331




 1 ROCHE CYRULNIK FREEDMAN LLP
   KATHERINE ESKOVITZ (SBN 255105)
 2 158 26th Street, Suite 175
   Santa Monica, CA 90403
 3 Telephone: (929) 457-0050
   keskovitz@rcfllp.com
 4
   VELVEL (DEVIN) FREEDMAN (Fla. Bar. No. 99762)
 5 200 S. Biscayne Blvd, Suite 5500
   Miami, FL 33131
 6 Telephone: (305) 357-3861
   vel@rcfllp.com
 7
   Attorneys for IRA KLEIMAN, as Personal
 8 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
 9
10

11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13                                    WESTERN DIVISION
14
15 IN RE SUBPOENA TO M.L.                       Misc. Case No. 2:20-mc-44
                                            )
16 IRA KLEIMAN, as the personal                 Underlying Litigation:
   representative of the Estate of David        Case No. 9:18-cv-80176-BB
17 Kleiman, and W&K Info Defense                United States District Court
   Research, LLC,                               Southern District of Florida
18
                  Plaintiffs,                   PLAINTIFFS’ NOTICE OF MOTION AND
19                                              MOTION TO SEAL THE COURT’S
          v.                                    ORDER DATED APRIL 22, 2020
20
   CRAIG WRIGHT,                                Judge:          Hon. Karen L. Stevenson
21                                              Hearing Date:   TBD
                  Defendant.                    Hearing Time:   TBD
22                                              Courtroom:      TBD
23
24
25
26
27
28

     MOTION TO SEAL
Case 2:20-mc-00044-JFW-KS Document 21 Filed 04/23/20 Page 2 of 5 Page ID #:332




 1                       NOTICE OF MOTION AND MOTION TO SEAL
 2          PLEASE TAKE NOTICE THAT Ira Kleiman, as personal representative of the Estate
 3 of David Kleiman, and W&K Info Defense Research, LLC (collectively, “Plaintiffs”) move to
 4 seal the Court’s order dated April 22, 2020, to the extent provided by Plaintiffs’ proposed
 5 redactions.
 6
                                                     Respectfully submitted,
 7
     Dated: April 23, 2020                           /s/ Katherine Eskovitz
 8                                                   Katherine Eskovitz (SBN 255105)
                                                     ROCHE CYRULNIK FREEDMAN LLP
 9                                                   158 26th Street, Suite 175
                                                     Santa Monica, CA 90403
10                                                   Telephone: (929) 457-0050
                                                     keskovitz@rcfllp.com
11
                                                     Velvel (Devin) Freedman
12                                                   Florida Bar No. 99762
                                                     200 S. Biscayne Blvd, Suite 5500
13                                                   Miami, Florida 33131
                                                     Telephone: (305) 357-3861
14                                                   vel@rcfllp.com
                                                     nbermond@rcfllp.com
15
                                                     Counsel to Plaintiff Ira Kleiman as Personal
16                                                   Representative of the Estate of David
                                                     Kleiman and W&K Info Defense Research,
17                                                   LLC
18
19
20
21
22
23
24
25
26
27
28
                                                   -1-
     MOTION TO SEAL
Case 2:20-mc-00044-JFW-KS Document 21 Filed 04/23/20 Page 3 of 5 Page ID #:333




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2          Ira Kleiman, as personal representative of the Estate of David Kleiman, and W&K Info
 3 Defense Research, LLC (collectively, “Plaintiffs”) hereby move to seal the Court’s order dated
 4 April 22, 2020 (Dkt. 20) (the “Order”).
 5          A court order may properly be sealed to the extent that it “contains information that the
 6 Court previously allowed to be filed under seal.” Space Data Corp. v. Alphabet Inc., No. 16-
 7 cv-03260, 2019 WL 8012679, at *1-2 (N.D. Cal. June 6, 2019). Here, Plaintiffs respectfully
 8 request that the Order be sealed because it contains such information.
 9          On April 20, 2020, the Court granted Plaintiffs’ Application for Leave to File Under
10 Seal. (See Dkt. 13.) As part of that order, the Court authorized Plaintiffs to file documents

11 relating to their Motion to Compel Compliance with Subpoena (“Motion to Compel”) under
12 seal. In particular, the Court found that there was good cause for Plaintiffs to file their
13 Proposed Agreed Order Granting Plaintiffs’ Motion to Compel Compliance with Subpoena (the
14 “Proposed Order”) under seal “to the extent provided by Plaintiffs’ proposed redactions.” (Id.)
15 Accordingly, later that day, Plaintiffs filed the Motion to Compel and the Proposed Order under
16 seal. (See Dkt. 16.) On April 22, the Court granted Plaintiffs’ Motion to Compel and entered
17 the Order, which was an executed version of the Proposed Order without any redactions.
18 (Compare Dkt. 16-13, with Dkt. 20.)
19          For the same reasons that the Court previously authorized Plaintiffs to file the Proposed
20 Order under seal, Plaintiffs respectfully request that the Court seal the Order to the extent
21 provided by Plaintiffs’ proposed redactions. These proposed redactions are equivalent to those
22 that the Court approved as part of its April 20 order authorizing Plaintiffs to file the Proposed
23 Order under seal. (See Dkt. 13; compare Dkt. 12-8, with Declaration of Velvel (Devin)
24 Freedman, Ex. 1.)
25
                                                       Respectfully submitted,
26
      Dated: April 23, 2020                            /s/ Katherine Eskovitz
27                                                     Katherine Eskovitz (SBN 255105)
                                                       ROCHE CYRULNIK FREEDMAN LLP
28                                                     158 26th Street, Suite 175
                                                     -2-
     MOTION TO SEAL
Case 2:20-mc-00044-JFW-KS Document 21 Filed 04/23/20 Page 4 of 5 Page ID #:334



                                         Santa Monica, CA 90403
 1                                       Telephone: (929) 457-0050
                                         keskovitz@rcfllp.com
 2
                                         Velvel (Devin) Freedman
 3                                       Florida Bar No. 99762
                                         200 S. Biscayne Blvd, Suite 5500
 4                                       Miami, Florida 33131
                                         Telephone: (305) 357-3861
 5                                       vel@rcfllp.com
                                         nbermond@rcfllp.com
 6
                                         Counsel to Plaintiff Ira Kleiman as Personal
 7                                       Representative of the Estate of David
                                         Kleiman and W&K Info Defense Research,
 8                                       LLC
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -3-
     MOTION TO SEAL
Case 2:20-mc-00044-JFW-KS Document 21 Filed 04/23/20 Page 5 of 5 Page ID #:335




 1                               CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on April 22, 2020, I served the foregoing document to
 3 M.L.’s attorneys via email at rbuckner@glaserweil.com and pglaser@glaserweil.com.
 4
 5                                           /s/ Katherine Eskovitz
                                             Katherine Eskovitz
 6
 7
 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
     MOTION TO SEAL
